                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


UNITED STATES OF AMERICA,                        )       CASE NO. 5:19 CR 508
                                                 )
         Plaintiff                               )       JUDGE SOLOMON OLIVER, JR.
                                                 )
    v.                                           )       ORDER ACCEPTING PLEA
                                                 )       AGREEMENT, JUDGMENT AND
DARRELL DESHAWN MOORE,                           )       REFERRAL TO U.S. PROBATION
                                                 )       OFFICE
      Defendant                                  )


           This case is before the Court on a Report and Recommendation filed by United States

Magistrate Judge Thomas M. Parker, regarding the change of plea hearing of Darrell Deshawn

Moore, which was referred to the Magistrate Judge with the consent of the parties.

           On August 23, 2019, the government filed a 4 count Information, charging Defendant

Darrell Deshawn Moore, with Bank Robbery, in violation of Title 18 U. S. C. Section 2113(a), and

Interference with Commerce by Robbery, in violation of Title 18 U.S.C. Section 1951(a). Defendant

Moore was arraigned on September 10, 2019, and entered a plea of guilty to counts 1 through 4 of

the Information. Magistrate Judge Parker issued a Report and Recommendation (“R&R”),

concerning whether the plea should be accepted and a finding of guilty entered.

           Neither party submitted objections to the Magistrate Judge’s R&R in the fourteen days after

it was issued.

           On de novo review of the record, the Magistrate Judge’s R&R is adopted. Defendant

Pollard is found to be competent to enter a plea and to understand his constitutional rights. He is

aware of the charges and of the consequences of entering a plea. There is an adequate factual basis

for the plea. The court finds the plea was entered knowingly, intelligently, and voluntarily. The
plea agreement is approved.

        Therefore, Defendant Moore is adjudged guilty to counts 1 through 4 of the Information,

in violation of Title 18 U. S. C. Section 2113(a) and 18 U.S.C. Section 1951(a). This matter was

referred to the U. S. Probation Department for the completion of a pre-sentence investigation and

report. Sentencing will be on December 16, 2019, at 2:00 p.m. in Courtroom 17A, Carl B. Stokes

United States Court House, 801 West Superior Avenue, Cleveland, Ohio.

        IT IS SO ORDERED.

                                                 /s/SOLOMON OLIVER, JR.
                                                 UNITED STATES DISTRICT JUDGE
October 1, 2019
